Citation Nr: 1023942	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-08 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis, claimed as 
infectious hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from March 1951 to March 1955.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Veteran's 
substantive appeal limited the appeal to the issue listed on 
the title page of this decision.
 
The Board notes that the Veteran meets the criteria for 
advancement of his case on the docket.  38 C.F.R. § 20.900(c) 
(2009).  Accordingly, his case is advanced.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his February 2008 substantive appeal, the Veteran 
requested a hearing before the Board.  In March 2009, the 
Veteran reiterated that he wanted a hearing before the Board.  
The Veteran should be advised of the choices for types of 
hearings available before the Board, including the 
availability of videoconferencing.  The Veteran should be 
afforded an opportunity to participate in a hearing before 
the Board.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

Advise the Veteran of the types of 
hearings before the Board available to 
him.  Schedule the Veteran for the 
requested hearing before the Board.  The 
Veteran should be notified of the date, 
time and place of such a hearing by letter 
mailed to his current address of record, 
with a copy to his representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


